Citation Nr: 0105926	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from November 1944 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, denied the appellant's claim of entitlement to service 
connection for right inguinal hernia.  The appellant 
subsequently filed a timely notice of disagreement and 
substantive appeal pertaining to this issue.


REMAND

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

II.  Need for Additional Evidence to be Obtained

In view of the nature of the appellant's claim, all records 
of treatment should be obtained and associated with the 
claims folder.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

After a thorough review of the appellant's claims file, the 
Board concludes that additional sources of medical evidence 
may be available for consideration in this matter.  
Specifically, the appellant testified that he received 
treatment from a Dr. Parks, Sr., shortly after his discharge 
from the service.  He has also indicated that this condition 
has in the past resulted in his loss of employment.  Thus, 
additional medical records may be available from former 
employers of the appellant.  

Under these circumstances, the Board concludes that the RO 
should contact the appellant and request that he provide the 
names, addresses to the extent known, particularly the city 
and state, and approximate dates of treatment for all VA and 
non-VA health care providers (and facilities), who have 
treated him for his right inguinal hernia since his discharge 
from active duty service.  Thereafter, the RO should make an 
attempt to obtain all records not currently in the 
appellant's claims files. See 38 U.S.C.A. § 5103A(c) (2000); 
Pollard v. Brown, 6 Vet. App. 11 (1993) (duty to assist not 
breached by failure of the Secretary to obtain requested 
records where the appellant failed to identify specifically 
what "additional medical records" were being sought and why 
they were relevant; the duty to assist is not a one-way 
street).  The RO should also, with the appellant's 
assistance, attempt to obtain all pertinent records available 
from the appellant's post-service employers.

III.  Need for an Additional Medical Examination

Pursuant to the newly enacted 38 U.S.C.A. §  5103A (2000), 
"[t]he Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim . . . if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medial evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

After developing the appellant's claims as indicated herein, 
the RO should consider whether an advisory opinion is needed 
in this matter to examine the relationship, if any, between 
the appellant's active duty service and any current right 
inguinal hernia he may have pursuant to the newly enacted 
38 U.S.C.A. §  5103A (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the names, addresses, 
to the extent possible, particularly the 
city and state, and approximate dates of 
treatment for all VA and non-VA health 
care providers (including heath care 
facilities) who have treated him for his 
right inguinal hernia since his discharge 
from the service.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
appellant which have not been previously 
secured.  If, after conducting a search, 
the RO is unable to obtain the 
appellant's service medical records, the 
RO should clearly certify this in the 
appellant's claims file.

2. The RO should also contact the 
appellant and request that he provide a 
history of his employment since his 
discharge from the service.  After 
acquiring all necessary authorization from 
the appellant, the RO should contact the 
appellant's former employers and request 
copies of all documents associated with 
time lost or other job-related difficulty 
due to the appellant's right inguinal 
hernia.  Such documents should include, 
but are not limited to, records associated 
with any termination of the appellant's 
employment; medical records; attendance 
records; reports of disciplinary action; 
counseling statements; customer letters; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
training; and reports of state and/or 
union involvement.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

3.  Following the above development, the 
RO should consider whether an advisory 
opinion is needed in this matter to 
examine the relationship, if any, between 
the appellant's active duty service and 
his current right inguinal hernia, 
pursuant to the newly enacted 38 U.S.C.A. 
§  5103A (2000).  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  The RO should then readjudicate the 
appellant's claim for entitlement to 
service connection for right inguinal 
hernia.

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




